USCA11 Case: 21-12463      Date Filed: 02/15/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12463
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ALEXANDER X. EVANS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
            D.C. Docket No. 3:19-cr-00089-TKW-4
                   ____________________
USCA11 Case: 21-12463        Date Filed: 02/15/2022     Page: 2 of 2




2                      Opinion of the Court                21-12463


Before JILL PRYOR, JORDAN and NEWSOM, Circuit Judges.
PER CURIAM:
        John A. Terrezza, appointed counsel for Alexander X. Evans
in this direct criminal appeal, has moved to withdraw from further
representation of the appellant and filed a brief pursuant to Anders
v. California, 386 U.S. 738 (1967). Our independent review of the
entire record reveals that counsel’s assessment of the relative merit
of the appeal is correct. Because independent examination of the
entire record reveals no arguable issues of merit, counsel’s motion
to withdraw is GRANTED, and Evans’s convictions and sentences
are AFFIRMED.